I think that the auditor's demurrer to the relator's petition should be overruled, *Page 946 
but I am in accord with the result of the majority opinion to the extent that it presently denies the issuance of the writ of mandate. The manner in which this case has been brought to us indicates to me that its purpose is simply to obtain from this court an advisory opinion with reference to the validity of certain bonds which a county hospital district proposes to issue. We are not authorized to render such opinions and do not knowingly do so.
In our conference upon this case, following the oral argument in court, a number of questions were raised which had not been discussed in counsel's briefs nor upon the oral argument. The case is a very important one, and the decision to be made with respect thereto affects not only the present project and the parties immediately concerned therein, but also similar projects and other persons elsewhere concerned. The case is too important to be disposed of upon a limited presentation and a necessarily inadequate consideration by the court. It should be presented on a record and argument which will properly advise this court and enable it to dispose of the crucial questions inherent in the issues here involved.
GRADY, J., concurs with STEINERT, J.